TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00350-CV




                                     Eugenia Pedraza, Appellant

                                                   v.

           The Texas Department of Protective and Regulatory Services, Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
           NO. FM104242, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING




                 Appellant Eugenia Pedraza has filed a motion to dismiss. We grant the motion and dismiss

the appeal. Tex. R. App. P. 42.1(a)(2).




                                                ___________________________________________

                                                Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Dismissed on Appellant=s Motion

Filed: September 19, 2002

Do Not Publish